Citation Nr: 0928424	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from May 1940 to 
July 1940 and from August 1950 to September 1951.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating determination by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
North Little Rock, Arkansas.

The Veteran was scheduled for a Board Hearing in December 
2007.  However, the Veteran failed to appear.  His request 
for a hearing is therefore considered withdrawn.  38 C.F.R. 
§ 20.702(d) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated in McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim." 

In this case, the Veteran has presented evidence that he 
currently suffers from bilateral hearing loss.  A VA 
treatment report from February 2005 states that the Veteran 
had a pure tone threshold average of 50 decibels in his right 
ear and 75 decibels in his left ear.  

Additionally, the Board notes that there is at least an 
indication that the Veteran's hearing loss is related to an 
event occurring in service.  The Veteran stated at a VA 
treatment session in March 2006 that he has suffered hearing 
loss since an explosion occurred on his ship during service 
in 1950.  An earlier treatment report from February 2005 
references explosions while discussing the Veteran's hearing 
loss disability.  While these reports do not provide a 
conclusive opinion as to whether the Veteran's hearing loss 
is a result of explosions occurring during service, the Board 
finds that they provide at least an indication that the 
Veteran's hearing loss is etiologically related to his active 
duty service.  Thus, remand is warranted for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any bilateral 
hearing loss.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any hearing loss, 
providing decibel readings at frequencies 
of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz for each ear and speech recognition 
scores using the Maryland CNC Test.  

The examiner should then provide an 
opinion as to whether any current hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including incidents of acoustic 
trauma or physical head trauma.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has hearing loss that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



